Case 8:18-cv-01208-AG-KES Document 98-2 Filed 11/28/18 Page 1 of 4 Page ID #:1215




 1   Faisal M. Zubairi (SBN 244233)
     zubairi.faisal@dorsey.com
 2   Scott D. Goldsmith (SBN 259499)
     goldsmith.scott@dorsey.com
 3   DORSEY & WHITNEY LLP
     600 Anton Boulevard, Suite 2000
 4   Costa Mesa, CA 92626-7655
     Telephone: (714) 800-1400
 5   Facsimile: (714) 800-1499
 6 Alex Yarbrough (Admitted Pro Hac Vice)
   ayarbrough@rineymayfield.com
 7 RINEY & MAYFIELD LLP
   320 S. Polk St., #600
 8 Amarillo, TX 92626
   Telephone: (806) 468-3202
 9 Facsimile: (806) 376-4509

10 Attorneys for Defendant HAPPY STATE
   BANK dba GOLDSTAR TRUST
11 COMPANY

12                                    UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14
     KOLETTE A. PAGE and CLETUS M.             CASE NO: 8:18-CV-01208
     PAGE, individually and on behalf of their
15
     individual retirement accounts,           HONORABLE ANDREW J. GUILFORD

16
                        Plaintiffs,                   DEFENDANT HAPPY STATE BANK
                                                      DBA GOLDSTAR TRUST COMPANY’S
17
              vs.                                     OBJECTIONS TO DECLARATION OF
                                                      CLETUS M. PAGE
18
     MINNESOTA LIFE INSURANCE
     COMPANY, a Minnesota corporation;
19
     SHURWEST HOLDING COMPANY,
     INC., an Arizona corporation;                    HEARING
20
     SHURWEST, LLC, an Arizona limited                Date:      December 3, 2018
     liability company; HAPPY STATE                   Time:      10:00 am
21
     BANK & TRUST COMPANY dba                         Courtroom: 10D
     GOLDSTAR TRUST COMPANY, a
22
     Texas business entity (corporate status
     unknown); FUTURE INCOME                          Complaint Filed: July 9, 2018
23
     PAYMENTS, LLC, a Delaware limited                Trial Date: None Set
     liability company; CMAM, INC. dba
24
     HERITAGE FINANCIAL SERVICES, a
     California corporation; ALBERT
25
     ANDREW MANFRE, an individual;
     JEANETTE MANFRE, an individual;
26
     MATTHEW LEE BIESER, an individual;
     and DOES 1-10, inclusive,
27                      Defendants.
28
                           DEFENDANT’S OBJECTIONS TO DECLARATION OF CLETUS M. PAGE
     4813-6020-3648\1
Case 8:18-cv-01208-AG-KES Document 98-2 Filed 11/28/18 Page 2 of 4 Page ID #:1216



 1            Defendant Happy State Bank dba GoldStar Trust Company (hereinafter
 2   “GoldStar”), makes the following objections to the Declaration of Cletus M. Page (“C.
 3   Page Declaration”) (Dkt. No. 93-1):
 4

 5        DECLARATION STATEMENT                                  OBJECTIONS
       “Matthew told me that all FIP investors      Hearsay. FRE, Rules 802, 805. The
 6
       used GoldStar so I did not have a            statement is based on the alleged
 7     choice” C. Page Declaration ¶ 20.            representation of a third party regarding
                                                    GoldStar and is therefore inadmissible
 8
                                                    hearsay.
 9
                                                    Lacks foundation. FRE, Rule 602. The
10
                                                    statement is not within declarant’s
11                                                  personal knowledge and is based on the
12
                                                    alleged representation of a third party
                                                    regarding GoldStar. The statement is
13                                                  also contradicted by Paragraph 18 of the
14
                                                    C. Page Declaration, which
                                                    acknowledges that Mr. Page “followed
15                                                  Matthew’s instructions and signed where
16
                                                    he indicated” because he “trusted” Mr.
                                                    Bieser.
17

18                                                  Irrelevant. FRE, Rules 401, 403. The
                                                    statement as to what other investors did
19                                                  is not relevant whether the Court has
20                                                  personal jurisdiction in this case.

21
       “In order to fund policy premiums,           Lacks foundation. FRE, Rule 602. The
22     GoldStar sold some of my FIP securities      statement is not within the declarant’s
23     and distributed money from my IRA to         personal knowledge and is in fact
       my bank…” C. Page Declaration ¶ 22.          contradicted by Paragraph 37 of the
24                                                  Complaint, which acknowledges that
25                                                  “Plaintiffs took taxable distribution form
                                                    their IRAs to pay the premiums on the
26                                                  Minnesota Life Permanent Insurance
27                                                  Policies.” Paragraph 37 of the
                                                    Complaint is also corroborated by
28                                                  Paragraph 24 of the C. Page Declaration,
                                                   1
                        DEFENDANT’S OBJECTIONS TO DECLARATION OF CLETUS M. PAGE
     4813-6020-3648\1
Case 8:18-cv-01208-AG-KES Document 98-2 Filed 11/28/18 Page 3 of 4 Page ID #:1217



 1          DECLARATION STATEMENT                                OBJECTIONS
                                                    which acknowledges “[t]his is in fact
 2
                                                    what I did.”
 3

 4
       “I received a letter from FIP stating that   Hearsay. FRE, Rules 802, 805. The
       it was ceasing operations due to…and         statement is based on the alleged
 5     from GoldStar failing to ‘keep partner’      representation of a third party regarding
 6
       with FIP.” C. Page Declaration ¶ 26.         GoldStar and is therefore inadmissible
                                                    hearsay.
 7

 8
                                                    Lacks foundation. FRE, Rule 602. The
                                                    statement is based on the alleged
 9                                                  representation of a third party regarding
10                                                  GoldStar and Plaintiff therefore lacks
                                                    foundation.
11

12                                                  Irrelevant. FRE Rules, 401, 403. The
                                                    statement as to what another party said
13                                                  regarding GoldStar is not relevant
14                                                  whether the Court has personal
                                                    jurisdiction in this case.
15

16
     DATED: November 28, 2018               DORSEY & WHITNEY LLP
17

18
                                            By: /s/ Scott D. Goldsmith
19                                                Faisal M. Zubairi
                                                  Scott D. Goldsmith
20                                                Attorneys for Defendant
                                                  HAPPY STATE BANK dba
21                                                GOLDSTAR TRUST COMPANY
22

23

24

25

26

27

28
                                                   2
                        DEFENDANT’S OBJECTIONS TO DECLARATION OF CLETUS M. PAGE
     4813-6020-3648\1
Case 8:18-cv-01208-AG-KES Document 98-2 Filed 11/28/18 Page 4 of 4 Page ID #:1218



 1                                CERTIFICATE OF SERVICE
 2            I hereby certify that on November 28, 2018, I electronically filed the foregoing
 3   with the Clerk of the Court for the United States District Court for the Central District, by
 4   using the CM/ECF system.
 5            Participants in the case who are registered CM/ECF users will be served by the
 6   CM/ECF system.
 7

 8   Dated: November 28, 2018                  DORSEY & WHITNEY LLP
 9

10                                             By:    /s/ Scott D. Goldsmith
                                                      Scott D. Goldsmith
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
                                        CERTIFICATE OF SERVICE
     4813-6020-3648\1
